

116 S318 IS: VA Newborn Emergency Treatment Act
U.S. Senate
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 318IN THE SENATE OF THE UNITED STATESFebruary 4, 2019Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to furnish medically necessary transportation for
			 newborn children of certain women veterans.
	
 1.Short titleThis Act may be cited as the VA Newborn Emergency Treatment Act. 2.Authority for Secretary of Veterans Affairs to furnish medically necessary transportation for newborn children of certain women veterans (a)In generalSection 1786 of title 38, United States Code, is amended—
 (1)in subsection (a)— (A)in the matter before paragraph (1)—
 (i)by inserting and transportation necessary to receive such services after described in subsection (b); and (ii)by inserting , except as provided in subsection (e), after seven days;
 (B)in paragraph (1), by striking or; (C)in paragraph (2), by striking the period at the end and inserting ; or; and
 (D)by adding at the end the following new paragraph:  (3)another location, including a health care facility, if the veteran delivers the child before arriving at a facility described in paragraph (1) or (2).;
 (2)in subsection (b), by inserting before the period at the end the following: , including necessary health care services provided by a facility other than the facility where the newborn child was delivered (including a specialty pediatric hospital) that accepts transfer of the newborn child and responsibility for treatment of the newborn child; and
 (3)by adding at the end the following new subsections:  (c)Transportation(1)Transportation furnished under subsection (a) to, from, or between care settings to meet the needs of a newborn child includes costs for either or both the newborn child and parents.
 (2)Transportation furnished under subsection (a) includes transportation by ambulance, including air ambulance, or other appropriate medically staffed modes of transportation—
 (A)to another health care facility (including a specialty pediatric hospital) that accepts transfer of the newborn child or otherwise provides post-delivery care services when the treating facility is not capable of furnishing the care or services required; or
 (B)to a health care facility in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.
 (3)Amounts paid by the Department for transportation under this section shall be derived from the Medical Services appropriations account of the Department.
 (d)Reimbursement or payment for health care services or transportation(1)Pursuant to regulations the Secretary shall prescribe to establish rates of reimbursement and any limitations thereto under this section, the Secretary shall directly reimburse a covered entity for health care services or transportation services provided under this section, unless the cost of the services or transportation is covered by an established agreement or contract. If such an agreement or contract exists, its negotiated payment terms shall apply.
 (2)(A)Reimbursement or payment by the Secretary under this section on behalf of an individual to a covered entity shall, unless rejected and refunded by the covered entity within 30 days of receipt, extinguish any liability on the part of the individual for the health care services or transportation covered by such payment.
 (B)Neither the absence of a contract or agreement between the Secretary and a covered entity nor any provision of a contract, agreement, or assignment to the contrary shall operate to modify, limit, or negate the requirements of subparagraph (A).
 (3)In this subsection, the term covered entity means any individual, transportation carrier, organization, or other entity that furnished or paid for health care services or transportation under this section.
 (e)ExceptionPursuant to such regulations as the Secretary shall prescribe to carry out this section, the Secretary may furnish more than seven days of health care services described in subsection (b), and transportation necessary to receive such services, to a newborn child based on medical necessity if the child is in need of additional care, including a case in which the newborn child has been discharged or released from a hospital and requires readmittance to ensure the health and welfare of the newborn child..
 (b)Treatment of certain debts already incurredPursuant to such regulations as the Secretary of Veterans Affairs shall prescribe, the Secretary may waive a debt for or reimburse a veteran billed for the cost of transportation that was furnished in order for a newborn child to receive health care services under section 1786 of title 38, United States Code, before the date of the enactment of this Act.